                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

LLOYD SATERFIELD,                              )
                                               )
                    Plaintiff,                 )
                                               )
vs.                                            )   Case No. 3:18-cv-560-JPG-GCS
                                               )
STEPHEN RITZ,                                  )
ROBERT SMITH, and                              )
MOHAMMED SIDDIQUI,                             )
                                               )
                    Defendants.                )

                            MEMORANDUM AND ORDER

SISON, Magistrate Judge:

        Civil litigants do not have a constitutional or statutory right to counsel. See

Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007); Zarnes v. Rhodes, 64 F.3d 285, 288

(7th Cir. 1995). Under 28 U.S.C. §1915(e)(1), however, this Court has discretion to

recruit counsel to represent indigents in appropriate cases.             See Johnson v.

Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006). In evaluating whether counsel should

be appointed, this Court must examine (what are known as) the Pruitt factors and

apply them to the specific circumstances of this case. See Santiago v. Walls, 599

F.3d 749, 760 (7th Cir. 2010). The Court must ask: “‘(1) has the indigent plaintiff

made a reasonable attempt to obtain counsel or been effectively precluded from doing

so; and if so, (2) given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?’” Id. at 761 (quoting Pruitt, 503 F.3d at 654).

      The circumstances presented in this case warrant recruitment of counsel.

See Santiago, 599 F.3d at 765 (stating that “[t]he situation here is qualitatively
different from typical prison litigation.”). The record reflects that Plaintiff is having

difficulty with the discovery process and with the following the Federal Rules of Civil

Procedure. Further, the Court finds that the case now is at the point where the

difficulty of the case exceeds Plaintiff’s ability to “coherently present it to the judge or

jury himself.” See Pruitt, 503 F.3d at 655.

        IT IS HEREBY ORDERED that, for the reasons stated, and in accordance

with 28 U.S.C. § 1915(e)(1) and Local Rule(s) 83.1(i) and 83.9(b), attorney Jennifer

Maloney of Heyl Royster is ASSIGNED to represent Plaintiff Lloyd Saterfield in this

civil rights case. On or before September 27, 2019, assigned counsel shall enter her

appearance in this case. Attorney Maloney is free to share responsibilities with an

associate who is also admitted to practice in this district court. Assigned counsel,

however, must enter the case and shall make first contact with Plaintiff, explaining

that an associate may also be working on the case. Plaintiff should wait for his

attorney to contact him in order to allow counsel an opportunity to review the court

file.

        The Clerk of Court is DIRECTED to transmit this Order and copies of the

docket sheet and Docs. 72, 110, 111, 113, and 114 to attorney Maloney. The electronic

case file is available through the CM-ECF system.

        Now that counsel has been assigned, Plaintiff shall not personally file

anything in this case, except a pleading that asks that he be allowed to have counsel

withdraw from representation. If counsel is allowed to withdraw at the request of


                                        Page 2 of 5
Plaintiff, there is no guarantee the Court will appoint other counsel to represent

Plaintiff.

       IT IS FURTHER ORDERED that all pending motions filed by Plaintiff pro se

are DENIED without prejudice so that assigned counsel can evaluate how to proceed.

       Counsel is ADVISED to consult Local Rules 83.8-83.14 regarding pro bono

case procedures.

       Plaintiff and his counsel are ADVISED that, because Plaintiff is proceeding in

forma pauperis, if there is a monetary recovery in this case (either by verdict or

settlement), any unpaid out-of-pocket costs must be paid from the proceeds. See

SDIL-LR 3.1(c)(1).   If there is no recovery in the case (or the costs exceed any

recovery), the Court has the discretion to reimburse expenses.

       Section 2.6 of this Court’s Plan for the Administration of the District Court

Fund provides for a degree of reimbursement of pro bono counsel’s out-of-pocket

expenses, as funds are available. The Plan can be found on the Court’s website, as

well    as    the    form    motion     for    out-of-pocket     expenses   and   an

Authorization/Certification for Reimbursement.       Any motion for reimbursement

must be made within 30 days from the entry of judgment, or reimbursement will be

waived. See SDIL-LR 83.13. The funds available for this purpose are limited,

however, and counsel should use the utmost care when incurring out-of-pocket costs.

In no event will funds be reimbursed if the expenditure is found to be without a

proper basis. The Court has no authority to pay attorney’s fees in this case. No


                                      Page 3 of 5
portion of a partial filing fee assessed pursuant to 28 U.S.C. § 1915 will be

reimbursed. Assigned counsel may move for an exemption from PACER fees for this

case.

        The district court has entered into an agreement with attorney James P.

Chapman and the Illinois Institute for Community Law to consult with lawyers on

issues in these cases, including substantive and procedural questions (both legal and

practical) and dealing with the client. Mr. Chapman can be reached by phone at

(312) 593-6998 or email at JamesPChapman@aol.com. His services are available to

you free of charge, as long as you are representing a prisoner pro bono on a case in the

district. You are also encouraged to view online lectures presented by Mr. Chapman

at www.illinoislegaladvocate.org (under “Legal Resources” then “Prisoners’ Rights”).

In addition, the Court’s website, www.ilsd.uscourts.gov, includes a Prison Litigation

handbook which is available to you as a resource. It is listed under “Forms” as

“Attorney Information - Guide for Attorneys Recruited to Represent Plaintiffs in

Section 1983 Cases.” The Court encourages you to consult it and Mr. Chapman as

needed.

As of this date, Plaintiff’s contact information is:

Lloyd Saterfield, #K53497
Western Illinois Correctional Center
2500 Route 99 South
Mount Sterling, IL 62353




                                       Page 4 of 5
IT IS SO ORDERED.                                         Digitally signed by
                                                          Magistrate Judge
Dated: September 13, 2019.                                Gilbert C. Sison
                                                          Date: 2019.09.13
                                                          12:03:17 -05'00'
                                           ______________________________
                                           GILBERT C. SISON
                                           United States Magistrate Judge




                             Page 5 of 5
